UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1653



In Re: STANLEY LORENZO WILLIAMS,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:07-cv-00828-TDS-RAE)


Submitted:   July 31, 2008                  Decided:   August 18, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley    Lorenzo    Williams    petitions      for    a     writ    of

mandamus, alleging the district court has unduly delayed acting on

his 28 U.S.C. § 2254 (2000) petition.          He seeks an order from this

court directing the district court to act.            Although we find that

mandamus    relief    is   not   warranted    because      the    delay    is    not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not   act   expeditiously.       We   grant   leave   to    proceed       in   forma

pauperis.     Williams’ motion for stay of execution of state court

sentences and to expedite consideration of the motion to stay is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                      - 2 -